Citation Nr: 1603144	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  09-14 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a low back disability, to include as secondary to service connected residuals, status post femoral neck stress fracture with percutaneous screws.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel





INTRODUCTION

The Veteran had active service from February 2001 to October 2001.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The Veteran testified before a Decision Review Officer (DRO) in December 2009 and a copy of that transcript is of record.  

In a January 2013 decision, the Board denied the issue of entitlement to an initial evaluation in excess of 10 percent for service-connected residuals of status post left femoral stress fracture with percutaneous screws and remanded the issue of entitlement to service connection for a low back disability for further development.  

In addition to the paper claims file, the Veteran's Veterans Benefits Management System (VBMS) file contains a January 2016 Appellate Brief.  A review of the Veteran's Virtual VA claims file reveals VA treatment records dated December 2009 to March 2014. 


FINDING OF FACT

The Veteran's low back disability did not manifest during, or as a result of military service; and is not etiologically related to his service-connected left hip disability.  


CONCLUSION OF LAW

The criteria for service connection for a low back disability are not met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  Here, the notice requirements were accomplished by a letter sent in May 2008, prior to the initial rating decision.  The letter also included notice of the type of evidence necessary to establish a disability rating or effective date for the issues under consideration, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent post-service treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Here, the Veteran's service treatment records and post-service VA and private treatment records have been associated with the claims file.  Additionally, the Veteran has not identified any records that have not been requested or obtained.  

The Veteran was afforded VA examinations in September 2008, December 2009 and May 2013.  The Board finds that the May 2013 VA examination report is adequate because it is based on the Veteran's medical history, review of the claims file, and supported by a rationale based on sound medical principles.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Additionally, the Board finds that the RO has substantially complied with the January 2013 remand directives which included obtaining outstanding VA treatment records and affording the Veteran another VA examination.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

The Veteran contends that he has a low back disability that is due to his service-connected left hip disability.  

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1131. Establishing service connection requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).   

Turning to the evidence of record, the Veteran has a current diagnosis of degenerative disc disease as illustrated by the May 2013 VA examination.  

The Board notes that the Veteran does not contend and the evidence does not show that his low back disability is related to his military service.  

In regards to secondary service connection, a March 2008 rating decision granted service connection for a left hip disability.  Therefore, the Veteran's claim turns on whether his currently diagnosed low back disability is related to his service-connected left hip disability.  

In this regard, VA treatment records dated July 2008 to December 2014 show that the Veteran was treated for low back pain.

At the September 2008 VA examination, the Veteran reported that his low back pain started in 2006.

On his November 2008 notice of disagreement, the Veteran reported that the VA examiner agreed with him that his left hip put undue stress on his back.  

At the December 2009 DRO hearing, the Veteran reported that his primary care physician told him that unless he played a lot of sports when he was a kid the only thing that would have caused his back problems would be favoring one side for the other due to the hip injury.  

At the December 2009 VA examination, the Veteran reported that his pain came out of nowhere and started as a stabbing pain in the low back.  The Veteran reported that it went away and started again when he was pulling a cord to start the lawn mower.  

At the May 2013 VA examination, the Veteran reported that he started noting back pain around 2007.  The Veteran reported that he felt sudden severe low back pain around 2007 after starting the lawn mower.  The Veteran also reported that he experienced low back pain on lifting at Diamond Plastics.  

The examiner concluded that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner stated that it was a matter of record that the Veteran suffered a left femoral neck stress fracture in 2001, during his military service.  The examiner noted that the fracture was treated with two percutaneous pins.  The examiner also noted that the Veteran continues to experience left hip pain.  The examiner noted that in 2007, the Veteran began having low back pain.  The examiner noted that the Veteran experienced acute pain with starting his lawn mower and additional pain developed on the job. The examiner noted that there was now an intermittent pinching sensation that migrates from the left leg to the foot and these symptoms are consistent with a lumbar radiculopathy.  The examiner explained that a review of the medical literature fails to support the premise that a hip condition causes a back condition.  The examiner explained it was most evident in this situation since the Veteran's x-rays note a congenital transitional segment at lumbosacral junction with associated joint space narrowing.  The examiner concluded that it was less likely as not that the Veteran's low back condition has been caused by and/or aggravated by his service-connected left hip disability.

The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

Here, the May 2013 VA opinion was provided by a VA physician who possesses the necessary education, training, and expertise to provide the requested opinion.  Additionally, the VA opinion is shown to have been based on a review of the Veteran's record and is accompanied by a sufficient explanation.  The Board acknowledges that the May 2013 VA examiner mistakenly checked the box for direct service connection.  However, based on the examiner's rationale, the Board finds that the May 2013 VA medical opinion is dispositive of the nexus question in this case.  Notably, the examiner discussed the Veteran's medical history and lay assertions but ultimately concluded that "it is less likely as not that the Veteran's low back condition has been caused by and/or aggravated by his service connected [left] hip disability."  For these reasons, the Board finds that the VA examiner's opinion is of great probative value and the Veteran's contention that his back disability is due to his left hip disability is not sufficient to outweigh the medical examiner's direct refutation of that contention.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  The Board also acknowledges the Veteran's assertions that the September 2008 VA examiner and his primary care physician, in essence, have agreed with the Veteran's contention that his low back disability is due to his service-connected left hip disability.  The Board specifically notes the Veteran's testimony at the December 2009 DRO hearing.  However, a review of the Veteran's claims file does not reveal any such statement from the September 2008 VA examiner or any other medical professional.  Thus, the record is devoid of a positive nexus opinion that contains a clear conclusion with supporting data and a reasoned medical explanation connecting the two with an analysis that the Board can consider and weigh against the contrary opinion provided by the May 2013 VA examiner.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Consequently, the only probative medical opinion of record is negative.  The Veteran's lay account of what he was reportedly told is not sufficient to outweigh the 2013 medical examiner's opinion.

The Board acknowledges the Veteran's assertion that his low back disability is related to his service-connected left hip disability.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, determining the etiology of degenerative disease affecting the spine, falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report the onset of symptoms, any opinion regarding the nature and etiology of his disability requires medical expertise that the Veteran has not demonstrated because the cause of his degenerative disease may be due to multiple causes thereby requiring medical expertise to discern the cause.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  As such, the Board assigns no probative value to the Veteran's assertions that his low back disability is in any way related to his service-connected left hip disability.  

In regards to presumptive service connection and continuity of symptoms, the Veteran does not contend and the evidence of record does not show that he has suffered from chronic symptoms since service or that his degenerative disease manifested to a compensable degree within a year of separation.

Therefore, the Board finds that the weight of the evidence is against a finding of service connection.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 C.F.R. § 3.102 (2015), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for a low back disability is denied.  



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


